 In the Matter of LYNN GAS AND ELECTRICCOMPANY, EMPLOYERandLOCAL 93,INTERNATIONAL UNION OF OPERATING ENGINEERS, A. F. L.,PETITIONERCase No. 1-RC-52.-Decided June 29, 1948Mr. H. D. Linscott,of Lynn, Mass., for the Employer.Mr. William J. Wallace,of Boston, Mass., for the Petitioner.Mr. Samuel E. Angoff,of Boston, Mass., for the Intervenors.,DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on February 11, 1948, before Robert E. Greene, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2Upon the entire record in the case, the National Labor RelationsBoard makes'the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERWe find that the Employer is engaged in commerce within themeaning of the Act .3'These included United Mine Workers,District 50, Local 12407,hereinafter called theMine Workersor Intervenor,and John P.Skelly, Austin S Prendergast,Karl J. Larsen,Harold A Johnson,and WalterS Kane, all employees of Employer2The Mine Workers has not complied with Section 9 (f) and(h) of the amended Act.The hearing officer permittedthe MineWorkers to intervene but only on the questions ofcontract-bar and appropriate unitTheMine Workersexcepted to this ruling insofar asitprecluded intervention on any other issuesThe Petitionerexcepted to this rulinginsofar as it permitted any interventionThe Petitioner's exception is overruledThehearing officer's error lay,not in permitting intervention,but in limiting the scopethereofMatter of American, Chain &CableCompany, Inc,Case No 4-R-2752It does not, how-ever, appear from the record that the Mine Workers was prejudiced in any way by thiserror3 SeeMatter ofLtddon White Truck Company,Inc,76 N L R B 1181, and casesthere cited78 N. L. R. B., No 2.3 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioneris a labororganization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.UnitedMineWorkers, District 50, Local 12407, herein called theIntervenor,is anunaffiliated labor organization claiming to representemployees of the Employer 4III.THE ALLEGED QUESTION CONCERNING REPRESENTATION; THE ALLEGEDAPPROPRIATE UNITThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Employer and the Intervenor have executed a series of con-tracts.The latest of these, executed on February 15, 1947, was fora term of 1 year, and provided for renewal from year to year there-after, unless notice of intent to modify or terminate the contract wasgiven at least 30 days prior to its anniversary date.The Intervenorurges this contract as a bar to the instant proceeding.The petitionin this case was filed on November 12, 1947, before the operativedate of the automatic renewal clause in the contract.We accordinglyfind that the contract of February 15, 1947, does not bar a determina-tion of representatives in the instant case.The unit issueThe Petitioner seeks a unit of all licensed engineers and firemen atthe Employer's electricity generating and gas generating plants inLynn, Massachusetts, including watch engineers, turbine operators,firemen, condenser men, pump room men, crane operators, overheadcrane operators, and coal tower operators, but excluding office andclerical employees, executives, foremen, and other supervisors.The Employer and the Intervenor oppose severance of this groupfrom an established plant-wide bargaining unit of production andmaintenance employees in the electricity and gas generating plants,for which the Intervenor has been designated as bargaining agent 5and for which it has bargained since 1942. For 28 years prior to1942, an independent unions had bargained for the same unit.4 There were also five individuals, employees of the Employer, who were permitted bythe hearing officer to interveneSee In1, supraThey were represented by counsel forthe Mine workers, who made no distinct contention for these individuals,apart from hiscontentions foi the Mine workers5On the basis of a consent election held on November 19, 1942. Case No. 1-R-1230.6 Lynn Gas and Electric Employees Association LYNN GAS AND ELECTRIC COMPANY5The operations of the EmployerThe Employer is engaged in the production, distribution, and saleof gas and electricity to domestic and industrial consumers in Lynn,Massachusetts, and nearby towns.The electric energy operationsare carried on in three buildings, which, respectively, house the elec-tricity generating plant, the office staff, and the "switchboard," whichcontrols the transmission of electricity to the Employer's customers.About 400 feet from these buildings is the gas generating plant. Theplant area projects into a navigable body of water.The process of producing gas and electricity begins with thecoaltower operators,who unload coal from ships docked alongside theEmployer's wharves, and dump it into a hopper, whence it is conveyedby belts to the coal stock piles.'Thecrane operatorsreload the coalfrom the stock piles to conveyor belts, which distribute the coal to thegas plant or the electric plant, as needed."The employees in the electric power plantIn the electric generating plant the coal comes down a group ofvertical chutes to four steam generating units or boilers, which extendfrom the basement to the top of the seven-story building in which theelectric generating plant is housed.Thefiremenregulate the opera-tions of the boilers, adjusting the intake of air, coal, and water.Thepump room menoperate the motor-driven steam pumps in the pumproom, which supply water to the boilers and to other apparatus in theelectric generating plant.They adjust the action of the pumps to theneeds of the plant, as indicated on gauges.Thecondenser menoperatesimilar pumps in the condenser pit.The steam generated in the boilers is piped to the turbines, whichare controlled by theturbine operators.The turbines are connectedto the electric generators, and when the turbines rotate under pressureof the steam, the generators turn with them, producing electric energy.This energy is delivered to the "switchboard," which is in a separatebuilding, whence it is transmitted by the switchboard operators to theEmployer's customers.Thewatch engineersdirect the work of the turbine operators, thefiremen, the condenser men, the pump room men, and four operatingelectricians (not included in the proposed unit) who maintain, repair,and operate the automatic electric equipment involved in the steamgenerating process.The watch engineers also direct the work of eightI In his spate time the coal-tower operator'The crane operators also do general hoisting work about the Employer's premisesTheymay also go off the premisesto thefreightyard to unloadmaterial from freight cars798767-48-vol. 78-2 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDashmen, who remove ashes from the boilers, and whom the Petitionerwould exclude from the unit.On the night shift, when the chiefengineers and the assistant chief engineer are usually absent, the watchengineers are in complete charge of the electric generating plant.In addition to the foregoing categories, there are employed in theelectric generating plant a number of pipe fitters, repairmen, ma-chinists, laborers, and janitors, none of whom the Petitioner seeks toinclude in the unit.These employees work throughout the electricgenerating plant, servicing the boiler equipment, the turbines, thepumps, and the electric generators.Two watch engineers, 1 turbineoperator, 3 firemen, and 3 pump room men work from 1 to 4 days aweek as repairmen. In addition 4 firemen work almost exclusively asrepairmen.While employed as repairmen, these 13 employees workthroughout the plant with the regular repairmen and are under theimmediate supervision of the boiler room foreman, instead of the watchengineer.The employees in the gas generating plantThe process of producing gas, like that of generating electricity,begins with the delivery of coal to the gas generating plant by thecoal tower operatorsand thecrane operatorsin the manner indicatedabove.The coal is then cooked in ovens, producing coal gas and coke.The coke is then transferred by theoverhead crane operatorfrom thecoke ovens to the water gas producing units, where the coke is burnedwith oil in the so-called "water gas" process.The resulting water gas,together with the coal gas, goes to storage tanks, whence it is deliveredto consumers.The water gas and coal gas producing units areoperated by firemen under the direction ofwatch engineers.Thesefiremen, known as "producer operators," are responsible for supplyinga continuous flow of gas of uniform quality and quantity.They weighcoke, record and charge fuel, measure and record the fire and ash depthin the gas producing units, and control ash removal.Hot gases which escape from the gas generating units on their wayto the storage tanks are diverted to boilers, where they heat the waterin the boilers to produce steam.These boilers are also operated byfive firemen or producer operators, under the direction of fourwatchengineers,and a chief engineer.There are other categories of employees in the gas generating plant,including coke oven operators, machinists, millwrights, painters, pipefitters, janitors, laborers, etc., none of whom the Petitioner would in-clude in the unit.Promotions have been made from excluded to included categories;there is otherwise no interchange between these categories except that, LYNN GAS AND ELECTRIC COMPANY7as stated above, certain of the watch engineers, firemen, etc., habituallydo the work of repairmen.Craft statusWhile the employees in the proposed unit have varyingdegrees ofskill,with respect to many of them the record is barren of evidencethat they possess any craft skill.Apart from the watch engineers andturbine operators, these employees are not required to have more thanfi months' experience in their work to qualify for their licenses.9Thereis, accordingly, no occasion to consider the application to this case ofSection 9 (b) (2) of the amended Act.Departmental unitThe Board has in the past found appropriate, despite a history ofplant-wide bargaining, a boilerhouse unit consisting of engineers, fire-men, and auxiliary employees engaged in the operationof steamboilers."'However, in the instant case, the Petitioner would excludefrom the unit the ashmen in the electric generating plant, whose workis integrated with that of the firemen.On the other hand, the Peti-tioner would include in the unit the turbine operators in the electricgenerating plant and the overhead crane operators, who have no dutiesin connection with the operation of the boilers, and the coal toweroperators and crane operators, who work entirely outside thepremisesoccupied by the others, and who, at least in thecase ofthe coal toweroperators, have virtually no contact with the other employees in theproposed unit.The proposed unit contains second class engineers(the watch engineers and turbineoperators),fourth class engineers(the crane operators and coal tower operators), andfirst and second class firemen,all of whom are licensed under State law. The licenseclassification of the pump room men and condenser men is not shown bythe recordFora second class engineer's license, the law requires at least 2 years'experience in theoperation of a steam plant having at least 1 engine of over 50 horsepower,or 1 year'sexperience involving the use of a third class engineer's license, or 3 years' apprenticeshipin the machinist's or boilermaker's trade in an engine or boiler works plus 1 year's em-ploymentin connection with the operation of a steam plant,or a degree as chemical ormechanical engineer plus 1 year's employment in connectionwiththe operation of a steamplantFor a third class engineer's license,the law requires employment as a steam engi-neer or fireman in charge of, or operating,boilers for not less than 11/2 years or the useof a second class fireman's license for not less than 6 months.No experience is requiredof applicants for a fourth class engineer's or for a second class fireman's license.Appli-cants for a first class fireman's license must have had charge of, or operated, boilers asa steam engineer or fireman for at least 1 year or must have used a second class fireman'slicense for at least 6 monthsIn addition to having the foregoing experience,applicants for all these licenses mustpass a practical examination given by State authorities.Annot. Laws of Mass. (1942ed. and supp),Vol. 4, Chap.146, Sections46 to 65.10Matter of Smith Paper.Incorporated,76 N L R B 1222,Matter ofAmericanSugar Refining Company,76 N L. R B. 1009;Matter ofB.W. Bliss Company, 76 N. LR B. 475;Matter ofGeneral Motors Corporation,74 N L R B.18;Matter of KendallMills-Finishing Divisionof The Kendall Company,77N. L It. B. 385. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDEven if the proposed unit were modified to conform with the occu-pational pattern of the traditional boilerhouse group, it would stillbe necessary to consider certain objections raised by the Employer andIntervenor which would apply to such a modified unit, as well as to,the proposed unit.The Employer and Intervenor contend that whileitmay be sound to sever from a plant-wide unit a group of boilerhouseemployees in the case of manufacturing plants, where the end-productof the boilerhouse operation and of the manufacturing operation arewholly dissimilar, this policy should not be extended to utility plantswhere the main plant and the boilerhouse are both engaged in pro-ducing a form of energy: in the case of the boilerhouse-steam; in thecase of the main plant-gas or electricity.Moreover, as already stated,the licensed engineers and firemen in the Employer's gas generatingplant, in addition to operating the boilers, are engaged directly in theproduction of gas.The Board has not heretofore considered the question of the ap-propriateness of a boilerhouse unit in a utility plant.While theBoard has occasionally found appropriate in a utility plant a depart-mental rather than an industrial unit'll the prevailing trend of Boarddecisions with respect to such plants has been toward the industrialunit.In fact, the Board has frequently stated that the optimum unit,in a public utility is a system-wide unit 12Bargain ing historyAs already stated, in the instant case there has been a continuoushistory of bargaining on a plant-wide basis for 34 years. From 1914-to 1942 the employees in the electricity and gas generating plants wererepresented by an independent union. In 1942 the intervening unionwas certified for all the Employer's production and maintenance em-ployees in the electricity and gas generating plants, and it has had_contracts with the Employer since 1942.Area bargaining patternThe Intervenor testified that of 25 utility plants in New England,23 are organized on an industrial basis, and in only 2 do boilerhouseemployees have separate representation. In addition, the Petitionerclaimed that it represented a boilerhouse unit in a Peabody, Massa-chusetts, utility plant, not included in the 25 plants listed by theintervening union.Thus it appears from the record that in only 3 out"E g, Matter of PacificGas andElectiieCompany,69N L R B 258, 26212Matter of Duquesne Light Company,57 N L R B 770.Matter of Pennsylvania Elec-tric Company,56 N L R B 625,and cases there cited,Matter of The Laclede Gas LightCompany, 77 NL R. B. 354. LYNN GAS AND ELECTRIC COMPANY9of 26 utility plants in New England are boilerhouse employees sepa-rately represented.Under all these circumstances, we do not believe that any unit lessinclusive than the existing unit would be appropriate, and we shall,accordingly, dismiss the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.